IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 December 15, 2008
                                No. 08-10290
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

MICHAEL LEE SAMANIEGO

                                            Defendant-Appellant


                 Appeals from the United States District Court
                      for the Northern District of Texas
                          USDC No. 6:07-CR-54-ALL


Before WIENER, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Michael Lee Samaniego pleaded guilty pursuant to
a written plea agreement to (1) possession with the intent to distribute a mixture
and substance containing a detectable amount of methamphetamine and (2)
possession with intent to distribute less than 50 grams of a mixture and
substance containing a detectable amount of marijuana. The district court
sentenced Samaniego to 300 months in prison. Samaniego appeals, asserting
that the district court erred in denying his motion to withdraw his guilty plea.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-10290

       We review the denial of a motion to withdraw a plea for abuse of
discretion. United States v. Powell, 354 F.3d 362, 370 (5th Cir. 2003). There is
no absolute right to withdraw a guilty plea, and the defendant bears the burden
of establishing the “fair and just reason” for withdrawal.      Id. at 370.   In
determining whether the defendant has met this standard, we review seven
factors: (1) whether the defendant has asserted his innocence, (2) whether
withdrawal would prejudice the government, (3) whether the defendant delayed
in filing the withdrawal motion, (4) whether withdrawal would inconvenience
the court, (5) whether close assistance of counsel was available, (6) whether the
plea was knowing and voluntary, and (7) whether withdrawal would waste
judicial resources. United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984)).
In applying these factors, we consider the totality of the circumstances. Id. at
344.
       Samaniego has not shown that the district court abused its discretion in
denying his motion to withdraw. Samaniego did not assert his innocence, but
merely objected to the quantity of drugs attributed to him for sentencing
purposes. Samaniego has failed to show that he did not receive close assistance
of counsel in connection with his guilty plea, and the record shows that his plea
was knowing and voluntary. Lastly, he did not promptly request that he be
allowed to withdraw his plea. Because Samaniego has not met his burden of
establishing a fair and just reason for withdrawing his guilty plea, the district
court did not abuse its discretion in denying Samaniego’s motion to withdraw
without conducting an evidentiary hearing. Powell, 354 F.3d at 370.
       AFFIRMED.




                                       2